






WASHINGTON TRUST BANCORP, INC.
2013 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
FOR EMPLOYEES
Name of Grantee:
<Name>
No. of Shares:
<Shares Granted>
Purchase Price per Share:
None
Grant Date:
<Grant Date>



Pursuant to the Washington Trust Bancorp, Inc. 2013 Stock Option and Incentive
Plan (the “Plan”) as amended through the date hereof, Washington Trust Bancorp,
Inc. (the “Corporation”) hereby grants a Restricted Stock Award (an “Award”) to
the Grantee named above. Upon acceptance of this Award, the Grantee shall
receive the number of shares of common stock, par value U.S. $0.0625 per share
(the “Stock”) of the Corporation specified above, subject to the restrictions
and conditions set forth herein and in the Plan. Any consideration due to the
Corporation with respect to the par value of the Stock will be satisfied in the
form of cash or by past or future services rendered to the Corporation by the
Grantee or such other form of consideration as is acceptable to the
Administrator.
1.Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award by signing and delivering
to the Corporation a copy of this Award Agreement. Upon acceptance of this Award
by the Grantee, the shares of Restricted Stock so accepted shall be issued and
held by the Corporation’s transfer agent in book entry form or issued in the
form of stock certificates, as determined by the Corporation, and the Grantee’s
name shall be entered as the shareholder of record on the books of the
Corporation. Thereupon, the Grantee shall have all the rights of a shareholder
with respect to such shares, including voting and dividend rights, subject,
however, to the restrictions and conditions specified herein.


2.Restrictions and Conditions.


(a)Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.


(b)If the Grantee’s employment with the Corporation and its Subsidiaries is
voluntarily or involuntarily terminated for any reason prior to vesting of
shares of Restricted Stock granted herein, all shares of Restricted Stock that
have not vested shall be immediately and automatically forfeited and returned to
the Corporation.


3.Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2 of
this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an employee of the Corporation
or Subsidiary on such Dates. If a series of Vesting Dates is specified, then the
restrictions and conditions in Section 2 shall lapse only with respect to the
number of shares of Restricted Stock specified as vested on such date.




--------------------------------------------------------------------------------




Number of Shares Vested
Vesting Date
 
 
 
 
 
 
 
 

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. The Administrator may at any time accelerate the vesting schedule
specified in this Section 3.
Notwithstanding the foregoing, the Grantee shall become vested in the shares of
Restricted Stock prior to the Vesting Dates in the following circumstances:
(a)In the event of a Change of Control of the Corporation (as defined in the
Plan), all shares of Restricted Stock that have not previously been forfeited
shall immediately vest; provided that the Grantee is then employed by the
Corporation or its Subsidiaries.


(b)In the event of the Grantee’s death, all shares of Restricted Stock that have
not previously been forfeited shall immediately vest and become exercisable;
provided that the Grantee was employed by the Corporation or its Subsidiaries
immediately prior to the date of death.


(c)Upon the Retirement of the Grantee prior to the Vesting Date, the Grantee
shall vest in a number of his shares of Restricted Stock determined by
multiplying the number of shares of Restricted Stock credited to the Grantee by
a fraction, the numerator of which shall be the number of full months from the
Grant Date to the date of the Grantee’s Retirement and the denominator of which
shall be <term in months>.


For purposes hereof, “Retirement” shall mean the Grantee’s termination of
employment with the Corporation or a Subsidiary with an election to commence
promptly receipt of benefits under The Washington Trust Corporation Pension
Plan.
4.Certificates.


(a)Legended Certificates. The Grantee is executing and delivering to the
Corporation blank stock powers to be used in the event of forfeiture. Any
certificates representing shares of unvested Restricted Stock shall be held by
the Corporation and such certificates (and, to the extent determined by the
Corporation, any other evidence of ownership of unvested Restricted Stock) shall
contain the following legend:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
ISSUER’S 2013 STOCK OPTION AND INCENTIVE PLAN AND A RESTRICTED STOCK AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED




--------------------------------------------------------------------------------




OWNER AND THE ISSUER. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE
OFFICES OF THE ISSUER.
(b)Book Entry. Any book entry for the shares of Restricted Stock granted herein
shall bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to the restrictions set
forth herein and in the Plan. If unvested shares of Restricted Stock are held in
book entry form, the Grantee agrees that the Corporation may give stop transfer
instructions to the transfer agent to ensure compliance with the provisions of
this Agreement.


(c)Acknowledgement. The Grantee hereby (i) acknowledges that the Restricted
Stock may be held in the book entry form on the books of the Corporation’s
transfer agent and irrevocably authorizes the Corporation to take such actions
as may be necessary or appropriate to effectuate a transfer of the record
ownership of any such shares that are unvested and forfeited hereunder; (ii)
agrees to deliver to the Corporation, as a precondition to the issuance of any
certificate or certificates with respect to unvested shares of Restricted Stock,
one or more stock powers, endorsed in blank, with respect to such shares; and
(iii) agrees to sign other powers and take such other action as the Corporation
may reasonably request to accomplish the transfer or forfeiture of any shares of
unvested Restricted Stock that are forfeited hereunder.


5.Dividends. Dividends on shares of Restricted Stock shall be paid currently to
the Grantee.


6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


7.Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.


8.Amendment. This Agreement may only be modified or amended by a writing signed
by both parties, unless the Administrator determines that the proposed
modification or amendment would not materially and adversely affect the Grantee,
in which case the Grantee’s consent shall not be required for such modification
or amendment.


9.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Corporation or make arrangements satisfactory to the Administrator
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. Except in the case where an election
is made pursuant to Section 10 below, the Corporation shall have the authority
to cause the required minimum tax withholding obligation to be satisfied, in
whole or in part, by withholding from shares of Stock to be issued or released
by the transfer agent a number of shares of Stock with an aggregate Fair Market
Value that would satisfy the minimum withholding amount due.


10.Election Under Section 83(b). The Grantee and the Corporation hereby agree
that the Grantee may, within 30 days following the Grant Date of this Award,
file with the Internal Revenue Service and the Corporation an election under
Section 83(b) of the Internal Revenue Code. In the event the Grantee makes such
an election, he or she agrees to provide a copy of the election to the
Corporation. The Grantee acknowledges that he or she is responsible for
obtaining the advice of his or her tax advisors




--------------------------------------------------------------------------------




with regard to the Section 83(b) election and that he or she is relying solely
on such advisors and not on any statements or representations of the Corporation
or any of its agents with regard to such election.


11.No Obligation to Continue Employment. Neither the Corporation nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Corporation or any Subsidiary to
terminate the employment of the Grantee at any time.


12.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.


13.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Corporation, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Corporation to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.


14.Notices. Notices hereunder shall be mailed or delivered to the Corporation at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Corporation or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.


15.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Rhode Island, applied without regard
to conflict of law principles.
WASHINGTON TRUST BANCORP, INC.
By:
 
 
Joseph J. MarcAurele
 
Chairman, President and Chief Executive Officer







--------------------------------------------------------------------------------




The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Corporation’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Date
 
< Name >
 
 
<Employee Address>
 
 
 







